In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-0718V
                                          UNPUBLISHED


    FRANK POLETO,                                               Chief Special Master Corcoran

                         Petitioner,                            Filed: April 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Matthew F. Belanger, Faraci Lange, LLP, Rochester, NY, for petitioner.

Amanda Pasciuto, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES1

       On June 15, 2020, Frank Poleto filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that he suffered from Guillain-Barre Syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine received on January 5, 2019. Petition at 1. The
case was assigned to the Special Processing Unit of the Office of Special Masters.

        On January 15, 2021, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On April 21, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $159,435.78. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.
Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
       Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $159,435.78 (including $157,500.00 representative of pain and
suffering and $1,935.78 representative of out of pocket medical costs and related
expenses) in the form of a check payable to Petitioner. This amount represents
compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
                  IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                            OFFICE OF SPECIAL MASTERS


    FRANK POLETO,

                   Petitioner,                                No. 20-0718V
    v.                                                        Chief Special Master Brian H. Corcoran

    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                   Respondent.


                          PROFFER ON AWARD OF COMPENSATION 1

I.       Procedural History

         On June 15, 2020, Frank Poleto (“petitioner”) filed a petition for compensation

(“Petition”) under the National Childhood Vaccine Injury Act of 1986, 42 U.S.C. §§ 300aa-1 to -

34 (“Vaccine Act” or “Act”), as amended. He alleges that he suffered from Guillain-Barre

Syndrome (“GBS”) resulting from an influenza (“flu”) vaccination administered on January 5,

2019. See Petition at 1. On January 15, 2021, respondent filed his Vaccine Rule 4(c) report,

concluding that petitioner suffered GBS as defined by the Vaccine Injury Table, within the Table

timeframe. (ECF No. 21). The same day, Chief Special Master Corcoran issued a ruling on

entitlement, finding that petitioner was entitled to compensation for a GBS Table injury. (ECF

No. 22).

II.      Items of Compensation

         Based upon the evidence of record, respondent proffers that petitioner should be awarded

a lump sum of $159,435.78, for all damages, including $157,500.00 representative of pain and



1
 This Proffer does not include attorneys’ fees and costs, which the parties intend to address after the Damages
Decision is issued.
suffering, and $1,935.78 representative of out-of-pocket medical and related expenses. This

amount represents all elements of compensation to which petitioner is entitled under 42 U.S.C. §

300aa-15(a). Petitioner agrees. Petitioner is a competent adult. Evidence of guardianship is not

required in this case.

III.     Form of the Award

         Respondent recommends that the compensation provided to petitioner should be made

through a lump sum payment, as described below, and requests that the Chief Special Master’s

decision and the Court’s judgment award the following: A lump sum payment of $159,435.78 in

the form of a check payable to petitioner. 2 Petitioner agrees.

                                                                          Respectfully submitted,

                                                                          BRIAN M. BOYNTON
                                                                          Acting Assistant Attorney General

                                                                          C. SALVATORE D’ALESSIO
                                                                          Acting Director
                                                                          Torts Branch, Civil Division

                                                                          HEATHER L. PEARLMAN
                                                                          Acting Deputy Director
                                                                          Torts Branch, Civil Division

                                                                          /s/ Amanda Pasciuto
                                                                          AMANDA PASCIUTO
                                                                          Trial Attorney
                                                                          Torts Branch, Civil Division
                                                                          U.S. Department of Justice
                                                                          P.O. Box 146
                                                                          Benjamin Franklin Station
                                                                          Washington, D.C. 20044-0146
                                                                          (202) 616-4847
                                                                          Amanda.Y.Pasciuto@usdoj.gov
E-Filed:     April 21, 2021

2
  Should petitioner die prior to entry of judgment, respondent would oppose any award for future medical expenses,
future lost earnings, and future pain and suffering, and the parties reserve the right to move the Court for appropriate
relief.


                                                           2